—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered March 31, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 8 to 16 years, unanimously affirmed.
Considering the advantageous plea bargain negotiated by counsel and the record as a whole, we find that defendant received meaningful representation (People v Ford, 86 NY2d 397, 404). We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Williams, Mazzarelli and Colabella, JJ.